NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
  STRYKER CORPORATION, STRYKER PUERTO
  RICO, LTD., STRYKER SALES CORPORATION,
                Plaintiffs-Appellees

                           v.

     ZIMMER, INC., ZIMMER SURGICAL, INC.,
              Defendants-Appellants

ZIMMER ORTHOPAEDIC SURGICAL PRODUCTS,
              Defendant


                      2013-1668


   Appeal from the United States District Court for the
Western District of Michigan in No. 10-CV-1223, Judge
Robert J. Jonker.


    ON PETITION FOR REHEARING EN BANC


   Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
  MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
             and HUGHES, Circuit Judges.
PER CURIAM.
                      ORDER
2                     STRYKER CORPORATION   v. ZIMMER, INC.



    Appellees Stryker Corporation, Stryker Puerto Rico,
Ltd., and Stryker Sales Corporation filed a petition for
rehearing en banc. A response to the petition was
invited by the court and filed by appellants Zimmer,
Inc. and Zimmer Surgical, Inc. Leave to file a reply
was granted, and a reply was filed by the appellees. The
petition was initially referred to the panel that heard the
appeal. In a separate order issued today, the panel
withdrew the opinion and replaced it with a revised
opinion.
    The petition, response, reply, and revised opinion
were referred to the circuit judges who are in regular
active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc is denied.

    (2) The mandate of the court will issue March 30, 2015.

                                    FOR THE COURT

March 23, 2015                      /s/ Daniel E. O’Toole
    Date                            Daniel E. O’Toole
                                    Clerk of Court